UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2251


In re:   TERRY DOWDELL,

                Petitioner.



                 On Petition for Writ of Mandamus
                        (No. 5:14-cv-25032)


Submitted:   February 27, 2015              Decided:   April 2, 2015


Before WILKINSON and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Terry Dowdell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terry Dowdell petitions for a writ of mandamus seeking an

order    requiring       resolution      of        his    28   U.S.C.      § 2241      (2012)

petition within the time limits of 28 U.S.C. § 2243 (2012).                                 We

conclude    that       Dowdell      is   not       entitled     to     mandamus        relief.

Mandamus relief is a drastic remedy and should be used only in

extraordinary circumstances.              Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d
509,    516-17    (4th    Cir.      2003).          Further,        mandamus     relief    is

available only when the petitioner has a clear right to the

relief sought.          In re First Fed. Sav. & Loan Ass’n, 860 F.2d
135, 138 (4th Cir. 1988).

       Because    the    relief      sought        by    Dowdell      is   not   clear     and

indisputable,      although         we   grant       leave     to     proceed     in    forma

pauperis,    we    deny       the   petition        for    writ      of    mandamus.       We

dispense    with       oral     argument       because         the    facts      and    legal

contentions      are    adequately       presented        in    the    materials        before

this court and argument would not aid the decisional process.



                                                                           PETITION DENIED




                                               2